Title: To George Washington from Captain William Scott, 17 April 1777
From: Scott, William
To: Washington, George



Sir
Boston April 17. 1777

I Was appointed by your Excellency to raise a company of rangers & according to a provision made by the honourable the continental congress, I was impower’d to offer each man so to be inlisted six pounds bounty, a suit of cloaths annually, & 100 acres land should they serve the term of three years, but upon coming to new England where I purposd to raise my company, I find a much larger bounty offer’d to soldiers, some towns giving £56 & some £60 L[awful] m[oney] bounty, your Excellency must immediately see the great disadvantage I labour under, so great that altho I have used the utmost vigilance and taken the greatest pains I see no possibility of compleating my company—I should have waited on your Excellency in person but my being unwell at present prevents it—a good opportunity now by Colo. Lee I thought it my duty to imbrace, I hope your Excellency will contrive some method by which I may stand upon an equal chance with the others

of your recruiting officers. I am with the greatest respect Your Excellen[c]y’s most Obt & most hble St

William Scott

